Opinion by
Lawrence, J.
At the trial the witness for the petitioner testified that he hired second-hand automobile trucks in Canada for use in the woods of Maine and New Hampshire; that the instant trucks were hired in December 1943 and remained in this country about 3 months when they were returned to Canada; that he based the entered values upon his familiarity with those given in prior entries; and that in making entry he took into consideration every element of value entering into the price of the merchandise, including the amount of depreciation due to wear and tear, and that the amount stated represented the fair value in Canada for each particular truck. Government counsel stated that his report of investigation in this case showed that the evidence did not indicate an attempt to defraud. From an examination of the'record and a consideration of the facts in the case it was held that the entry of the merchandise at a less value than that returned upon final appraisement was without .any intention to defraud the revenue of the United States or to conceal or to misrepresent the facts of the case. The petitions were therefore granted.